Peb Cubiam:
This is a motion by the corporation counsel for permission to appeal to the Court of Appeals. This court considered that the evidence of the neglect of the employees of the city to promptly cut off the water, after the break in the main, was amply sufficient to sustain the verdict of the jury, irrespective of any question of negligence that might be chargeable to the city because of the original break. The motion is, therefore, denied. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ. Motion denied.